EXHIBIT 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is dated March 13, 2003,  between:

 

BIOJECT MEDICAL TECHNOLOGIES INC. (“BMT”), a Corporation incorporated under the
laws of the State of Oregon having its principal offices at 7620 SW Bridgeport
Rd., Portland, Oregon 97224

 

BIOJECT INC., a Corporation incorporated under the laws of the State of Oregon
having its principal offices at 7620 S.W. Bridgeport Road, Portland, Oregon,
97224 (collectively referred to as the “Company”)

 

AND:

 

J. Michael Redmond
10 Canterbury Road
Windham, NH 03087
(the “Executive”)

 

RECITALS:

 

1.                                      The Company desires to secure the
services and expertise of the Executive and to ensure the availability of the
Executive to the Company;

 

2.                                      The Executive desires to serve in the
employ of the Company on a full-time basis for the period and upon the terms and
conditions provided for in this Agreement; and

 

3.                                      The Executive and the Company desire to
execute an agreement entered into between them.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties noted above agree as follows:

 

SECTION 1

 

1.1                               Employment

 

The Company appoints the Executive to and retains the Executive for the position
of Senior Vice President of Business Development for the Company, and the
Executive accepts such appointment.  This appointment becomes effective April 1,
2003.

 

1.2                               Approval by the Board

 

The Company represents, if required by its Bylaws, that the appointment of the
Executive to the position referred to in Section 1.1 will be approved by the
Board of Directors of the Company (the “Board”) and that all corporate action
required to effect the appointment will be taken.

 

1.3                               Definitions

 

As used in this agreement:

 

a.                                       “Confidential Information”  means any
of the Company’s customers, employees, products, processes, services, financial
information, marketing techniques, merchandising, business strategies, or plans,
research, development, systems, inventions or any other trade secret or
information pertaining to any of the preceding terms.

 

1

--------------------------------------------------------------------------------


 

b.                                      “Conflicting Product”  means any device,
process or service of any person or organization other than the Company, in
existence or under development, which resembles or competes with the current or
projected products, processes or services of the Company.

 

c.                                       “Conflicting Organization”  means any
person or organization engaged or about to become engaged in research,
development, production, marketing or selling of a Conflicting Product.

 

d.                                      “Inventions” means discoveries,
concepts, and ideas, whether patentable or not, including but not limited to,
procedures, processes, methods, formulas, and techniques, as well as
improvements thereof or know-how related thereto, concerning any present or
prospective activities of the Company with which the Employee becomes acquainted
as a result of his employment by the Company.

 

SECTION 2 - DUTIES/RESPONSIBILITIES

 

2.1                               Duties/Responsibilities

 

During the employment term and any renewals thereof, the Executive will devote
such time, attention, skill and efforts as may be necessary to assure the full
performance of his duties and responsibilities, to the best of his abilities,
with such authority as is customarily associated with the position of Senior
Vice President of Business Development.  The Executive hereby accepts and agrees
to such engagement of services, and will devote himself solely to the operation
of the Company’s business.  The Executive may continue his existing involvement
in an advisory or board capacity with non-competing organizations.

 

2.2                               Reporting

 

In conducting his duties under this Agreement, the Executive shall report to the
Chief Executive Officer and Chairman of the Board of Directors of the Company.

 

2.3                               Relocation Adjustment

 

Bioject will reimburse the Executive an amount equal to $75,000, net of
applicable income taxes, which amount represents a one time cost of living
adjustment associated with the Executive relocating to New Jersey.  In addition,
the Executive will be reimbursed by the company for customary relocation
expenses including:  moving expenses of household goods; temporary living and
house hunting expenses; closing costs and real estate commissions on the sale of
Executive’s house up to 6%.

 

SECTION 3 - COMPENSATION

 

3.1                               Salary

 

For the Executive’s services to the Company, the Executive shall be entitled to
receive a minimum annual gross salary of $210,000.  Not less than once during
each year of employment and based upon the Company’s fiscal year, the Chief
Executive Officer shall review the Executive’s performance, duties and
compensation (including both base pay and annual stock options) for the purpose
of promotion and/or increasing the compensation payable to the Executive. 
Executive’s salary shall be paid in bi-weekly installments during the calendar
year for the term of this Agreement.  The Company shall deduct or withhold from
such payments to the Executive the sums as are required under applicable laws
for worker’s compensation, income taxes and other benefits in accordance with
Company policy.

 

2

--------------------------------------------------------------------------------


 

3.2                               Bonus

 

The Executive will continue under the current bonus system (see Exhibit A), in
effect as of the signing of this agreement and will be reviewed with the
Executive on an annual basis.

 

3.3                               Reimbursement of Expenses

 

The Company shall reimburse the Executive for all reasonable out-of-pocket
expenses, including, without limitation, all travel and entertainment expenses
payable or incurred by the Executive in connection with his duties as an
employee of the Company under this Agreement.  It is the policy of the Company
for employees to travel as inexpensively as possible, utilizing economy airfare
and standard rental cars.  All payments or reimbursements shall be made promptly
upon submission by the Executive of vouchers, bills or receipt for all expenses.

 

3.4                               Other Benefits

 

The Executive will be entitled to participate in the Company’s employee benefit
programs for medical, dental, life, long and short term disability insurance,
employee stock purchase, and 401(k) Plan according to the terms, conditions and
eligibility requirements set forth in the individual plan provisions.  The
Executive will accrue flexible time off (FTO) at 15.5 hours per month.  This
equates to over four weeks of vacation for the first year.

 

3.5                               Disability

 

Should Executive become disabled and unable to perform substantially all of his
duties under this Agreement, as documented by an independent physician selected
jointly by the Executive and the Company, the Company will continue paying the
Executive any bonus earned and previously awarded, together with his
then-current salary at seventy-five percent (75%) of current salary for a period
of not greater than six (6) months from the disability date.  Should the
disability continue, payments by the Company will then be reduced to fifty
percent (50%) of current salary for any remaining period of disability not to
exceed an additional six (6) months.  Health and dental insurance and other
benefit coverage will continue for the duration of these payments, for a maximum
time period not to exceed twelve (12) months.  Should payments to Executive
under worker’s compensation and/or disability insurance programs, when combined
with Company payments, exceed seventy-five percent (75%) of employee’s current
salary, the Company will reduce its payment by the excess amount.

 

3.6                               Car Allowance

 

The Executive will continue to receive a car allowance of $500.00 per month as
part of his compensation.

 

SECTION 4 - TERMS OF EMPLOYMENT

 

4.1                               Duration

 

The term of this Agreement shall commence April 1, 2003.  It shall continue for
an initial term of two consecutive one-year periods, subject to the early
termination provisions of this Section 4.  Upon expiration of the initial term,
this Agreement will be automatically renewed for successive one-year terms
unless either the Executive or the Company shall, upon three months written
notice to the other, elect not to renew this Agreement for any year. 
Non-renewal of the Agreement by the Company shall be deemed a termination
pursuant to Section 4.2(a)(ii), and shall be subject to the severance
compensation provisions related to termination under that Section.

 

4.2                               Termination by the Company

 

(a)                                  The Company may terminate this Agreement:

 

3

--------------------------------------------------------------------------------


 

(i)            Immediately if it is determined by the Board of Directors that
the Executive’s actions:  (1) constitute a material breach of his duties
hereunder, followed by Executive’s failure to cure such breach within a period
of not less than 60 (sixty) days after receiving written notice thereof, or (2)
conviction of a criminal act reflecting adversely on the business or reputation
of the Company or (3) have resulted in the Executive, in his personal capacity,
being indicted or sanctioned or his entering into a consent decree, in
connection with any investigation of, allegation of wrongdoing by, or other
formal proceeding against the Executive, by the United States Food and Drug
Administration or the United States Securities and Exchange Commission, whether
related to the business of the Company or to any other past employment or
activity of the Executive; or

 

(ii)           With or without other cause at any time by giving written notice
to the Executive.

 

(b)                                 Upon termination of this Agreement by the
Company:

 

(i)            Pursuant to Section 4.2(a)(i):

 

A.                                   The salary and Company sponsored benefits
payable to the Executive pursuant to Section 3.1 shall be paid in regular bi-
weekly installments for twelve months (12) months following the date of
termination;  if however, the Executive finds an appropriate job during the
severance period, the Executive agrees to inform the Company and severance
benefits will be forfeited from that point.

 

B.                                     All other forms of compensation payable
to the Executive pursuant to Section 3 shall terminate on the date of
termination, except that as expeditiously as possible following the termination,
the Company shall pay or reimburse the Executive for all expenses incurred prior
to the termination pursuant to Section 3.3, together with any bonuses earned by
and previously awarded to the Executive pursuant to Section 3.2 prior to the
date of termination.

 

(ii)           Pursuant to Section 4.2(a)(ii), Section 4.1 or Section 4.5:

 

A.                                   The salary and Company sponsored benefits
payable to the Executive pursuant to Section 3.1 shall be paid for the period
commencing on the date of the termination and continuing for twelve (12) months
following the date of termination; and

 

B.                                     All other forms of compensation payable
to the Executive pursuant to Section 3 shall terminate, except that as
expeditiously as possible after the termination, the Company shall pay or
reimburse the Executive for all expenses incurred prior to the termination
pursuant to Section 3.3, together with any bonuses earned by and previously
awarded to the Executive pursuant to Section 3.2 prior to the date of
termination.

 

4.3                               Termination by Executive

 

The Executive may terminate this Agreement at any time by giving written notice
to the Company.  Upon termination of this Agreement by the Executive pursuant to
this Section:

 

(a)                                  The salary payable to the Executive
pursuant to Section 3.1 shall be prorated to the date of the termination; and

 

4

--------------------------------------------------------------------------------


 

(b)                                 Except for the severance package made
available to the Executive pursuant to Section 2.3 and Section 4.2(b)(ii), all
other forms of compensation payable to the Executive pursuant to Section 3 shall
terminate on the date of the termination.  As expeditiously as possible after
termination of the Executive’s employment, the Company shall pay or reimburse
the Executive for all expenses incurred prior to the termination pursuant to
Section 3.3.

 

4.4                               Termination Upon Death

 

This Agreement shall terminate immediately upon the Executive’s death.  In the
event of the Executive’s death:

 

(a)                                  The Company shall pay to the Executive’s
estate the salary otherwise payable to the Executive pursuant to Section 3.1
through the last day of the calendar month in which the Executive’s death occurs
and for a period of sixty (60) days thereafter; and

 

(b)                                 As expeditiously as possible after the
Executive’s death, the Company shall pay or reimburse the Executive’s estate for
all expenses incurred pursuant to Section 3.3 prior to such death, together with
any bonuses earned by and awarded to the Executive pursuant to Section 3.2 prior
to the date of such death.

 

4.5                               Change in Control

 

If at any time during the term of this Agreement a Change in Control (as defined
below) of the Company occurs, then, as to such Change in Control, the Company
will utilize its best efforts to make appropriate provisions to preserve the
rights and interests of the Executive pursuant to this Agreement.  Failure of
the Company to preserve such rights and interests of the Executive will, at the
Executives option, be deemed a termination pursuant to Section 4.2(a)(ii), and
will be subject to the severance compensation provisions related to termination
under that Section.  For purposes of this Agreement, a “Change in Control” shall
mean the occurrence of any of the following events:

 

(a)                                  The approval by the shareholders of BMT of:

 

(1)                                  any consolidation, merger or plan of share
exchange involving BMT (a “Merger”) as a result of which the holders of
outstanding securities of BMT ordinarily having the right to vote for the
election of directors (“Voting Securities”) immediately prior to the Merger do
not continue to hold at least 50% of the combined voting power of the
outstanding Voting Securities of the surviving or continuing corporation
immediately after the Merger, disregarding any Voting Securities issued or
retained by such holders in respect of securities of any other party to the
Merger;

 

(2)                                  any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, the assets of BMT; or

 

(3)                                  the adoption of any plan or proposal for
the liquidation or dissolution of BMT; or

 

(b)                                 Any “person” or “group” (within the meaning
of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Act”)) shall, as a result of a tender or exchange offer, open
market purchases or privately negotiated purchases from anyone other than BMT,
have become the beneficial owner (within the meaning of Rule 13d-3 under the
Act), directly or indirectly, of Voting Securities representing fifty percent
(50%) or more of the combined voting power of the then outstanding Voting
Securities.

 

5

--------------------------------------------------------------------------------


 

4.6                               Acts Upon Termination

 

Upon termination of Executive’s employment with the Company, all computers,
equipment, documents, records, notebooks, and similar repositories of or
containing Confidential Information, including copies thereof, then in the
Executive’s possession, whether prepared by himself or others, will be delivered
to the Company within thirty (30) days of such termination.  The obligations of
the Executive in Sections 6.1 and 6.2 of this Agreement shall survive any
termination of the Executive.

 

SECTION 5 - STOCK

 

5.1                               Grant of Stock Options

 

As soon as possible following the receipt of shareholder approval at the
Company’s Annual Meeting in June 2003, the Executive and the Company shall
execute an Incentive Stock Option Agreement granting the Executive 25,000
options to purchase shares of BMT at a strike price equal to the fair market
value of the Company’s stock on the date of grant.  These options vest as
follows:  33.3% (8,333) on each of the Executive’s first three annual
anniversaries of employment with the Company, provided he remains employed by
the Company during each year.  All options granted will be subject to the same
terms and conditions as typically provided in options granted under the
Company’s 1992 Stock Incentive Plan.

 

The Stock Option Agreements related to such options will provide that, in the
event of (A) a Change in Control, or (B) termination of employment pursuant to
Section 4.2(a)(ii) (including deemed termination pursuant to such
section pursuant to Section 4.1), all stock options which have been awarded to
the Executive, but are not yet vested, will vest immediately.

 

5.2                               Registration

 

It is understood that BMT is a reporting company within the requirements of the
Securities and Exchange Commission (“SEC”) and has elected to register the
options granted hereunder with the SEC.

 

SECTION 6 - MISCELLANEOUS

 

6.1                               Disclosure of Information and Employee
Restrictions

 

Executive agrees to the following:

 

a.                                       Executive agrees that he shall not,
during his employment, either as an individual or as part of an organization,
throughout North America or Europe, compete with the Company or render services
directly or indirectly, to any Conflicting Organization or himself establish or
acquire any interest, directly or indirectly, in a Conflicting Organization, nor
will he assist any other person or entity to do so;

 

b.                                      Executive will not during his employment
solicit or sell to any of the Company’s present or future customers, a
Conflicting Product or service nor will he assist any other person or entity to
do so;

 

c.                                       Except as required in his duties to the
Company, the Executive will not, during or for five years after his employment,
directly or indirectly use, disseminate, disclose, lecture upon, or publish any
Confidential Information without Company’s written consent.

 

In the event this Agreement is terminated, for whatever reason, Executive agrees
that he shall not, for two years following the date of termination:

 

6

--------------------------------------------------------------------------------


 

a.                                       Either as an individual or as part of
an organization, throughout Canada or the United States, compete with the
Company or render services directly or indirectly, to the companies listed in
exhibit A, or to any Conflicting Organization (unless the services are not
directed towards a conflicting product) or himself establish or acquire any
interest, directly or indirectly, in a Conflicting Organization, nor will he
assist any other person or entity to do so; and

 

b.                                      He will not employ, without the consent
of the Company, directly or indirectly, any past or present employees of the
Company, nor will he assist any other person or entity to do so; and

 

6.2                               Arbitration and Jurisdiction

 

As a matter of operating practice, the Company expects to resolve disagreements
or conflicts by mutual negotiation in good faith.  Any controversy or claim
arising out of or relating to this Agreement or any breach of this Agreement
shall be finally settled by arbitration in accordance with the provisions of the
Commercial Arbitration Rules of the American Arbitration Association.  Such
arbitration shall be conducted in Portland, Oregon by one arbitrator, with one
discovery allowed by each party to this agreement.  This agreement is entered
into and shall be interpreted and enforced according to the laws of the State of
Oregon; both parties consent to personal jurisdiction for that purpose.

 

6.3                               Notices

 

Any notice or other communication required or permitted to be given under this
Agreement shall be in writing, given by personal delivery or sent by first class
mail, postage prepaid, addressed as follows:

 

To the Executive:

 

J. Michael Redmond

 

 

10 Canterbury Road

 

 

Windham, NY 03087

 

 

(the “Executive”)

 

 

 

To the Company:

 

Secretary to the Board of Directors

 

 

Bioject Medical Technologies Inc.

 

 

7620 S.W. Bridgeport Road

 

 

Portland, Oregon 97224

 

Either party, by notice as provided above, may change the address to which
subsequent notice shall be given.  Any notice given herein shall be deemed
received seven (7) days after posting in a post office box; PROVIDED, HOWEVER,
that if there should be a postal strike, slow-down or other labor dispute which
may effect the delivery of such notice through the mail between the time of
mailing and the actual receipt of the notice, then such notice shall be
effective only if actually delivered.

 

6.4                               Assignment

 

This Agreement is a personal employment agreement addressing services,
compensation and benefits.  It may not be assigned by either party without the
prior written consent of the other party; however, during his employment term,
the Executive may by written assignment assign all or any portion of the
compensation or benefits to which he is entitled under Section 3 to any member
of his immediate family or to any corporation, partnership or other business
entity controlled by the Executive.  Except as required by law, no right to
receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge or
hypothecation or to execution, attachment, levy or similar process or assignment
by operation of law

 

7

--------------------------------------------------------------------------------


 

and any attempt, voluntary or involuntary, to affect any such action shall be
null, void, and of no effect.

 

6.5                               Indemnity

 

The Executive, his heirs, executors, administrators, estate and effects, shall
at all times be indemnified and held harmless by the Company from and against:

 

a.                                       All costs, charges and expenses
whatsoever sustained or incurred as a result of any action, suit or proceeding,
whether civil, criminal, administrative, or investigative, that is brought,
commenced or prosecuted for or in respect of any act, deed, matter or thing
whatsoever made, done or permitted in or about the execution of the Executive’s
duties; and

 

b.                                      All other costs, charges and expenses
sustained or incurred in or about or in relation to the affairs of the Company;

 

Except such costs, charges or expenses as are occasioned by the criminal act,
willful gross neglect or default of duties by the Executive.  At all such times
that the Company obtains and maintains directors and officers errors and
omissions insurance, Executive shall be a beneficiary of such policy(ies).

 

6.6                               Amendment and Severability

 

This Agreement may not be amended or otherwise modified except by an instrument
in writing signed by both parties.  All agreements and covenants herein
contained in this Agreement are deemed to be severable, and in the event any
portion of this Agreement is declared to be invalid, this Agreement shall be
interpreted as if such invalid portion or covenant were severed and not
contained herein, with all other terms of this Agreement remaining valid and
binding on the parties hereto.

 

6.7                               Entire Agreement

 

This agreement specifies all of the terms and conditions of an employment
agreement entered into between the parties on April 1, 2003, which terms and
conditions have been negotiated prior to that date.

 

6.8                               Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
assigns, except as otherwise expressly provided herein.

 

6.9                               Review of Legal Counsel

 

The Executive acknowledges that he has had adequate time and opportunity to
consult with legal counsel of his own selection prior to entering into and
executing this Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Agreement effective on the day
and year first written above.

 

 

/s/ J. Michael Redmond

 

J. Michael Redmond

 

 

BIOJECT MEDICAL TECHNOLOGIES INC.

 

By:

/s/ James C. O’Shea

 

Name:

James C. O’Shea

 

Title:

Chief Executive Officer and President

 

 

 

BIOJECT INC.

 

By:

/s/ James C. O’Shea

 

Name:

James C. O’Shea

 

Title:

Chief Executive Officer and President

 

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

Business Development Bonus Program

 

1.                                       This bonus program is effective
beginning January 1, 2003, and will expire on December 31, 2003.

 

2.                                       The bonus is a team-based bonus
designed to provide an incentive and further compensate the Senior Vice
President and Vice President of Business Development for executing partnering
agreements.  A bonus equal to 15% of their respective annual base salaries will
be paid to the Senior VP and VP of Business Development.  The bonus is earned by
both employees on all executed partnering/licensing agreements that include
either license fees, milestone payments, equity investments, research fees
and/or products sales that total a minimum of $500,000 paid to Bioject.

 

3.                                       The bonus will be paid within 30 days
of the signing of the partnering agreement and receipt of $500,000 in payments
to Bioject.

 

4.                                       This bonus program will be considered
an amendment to the employment contracts of the Senior VP and VP of Business
Development currently in effect and will replace the previous bonus programs
that were part of those agreements.

 

--------------------------------------------------------------------------------